 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JASON KIBBEE,                                           Case No.: 2:18-cv-01848-APG-GWF

 4          Plaintiff                                       Order Denying Motions as Moot

 5 v.                                                             [ECF Nos. 24, 55, 57]

 6 SMITH-PALLUCK ASSOCIATES CORP.
   d/b/a LAS VEGAS ATHLETIC CLUBS,
 7
          Defendant
 8

 9         In light of the parties’ notice of settlement (ECF No. 57)

10         IT IS ORDERED that the pending motions (ECF Nos. 24, 55, 57) are DENIED as

11 moot.

12         DATED this 26th day of June, 2019.

13

14
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
